UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 REGIS CORPORATION (Name of Registrant as Specified in Its Charter) STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD STARBOARD VALUE LP STARBOARD VALUE AND OPPORTUNITY S LLC STARBOARD VALUE GP LLC STARBOARD PRINCIPAL CO LP STARBOARD PRINCIPAL CO GP LLC JAMES P. FOGARTY JEFFREY C. SMITH DAVID P. WILLIAMS PETER A. FELD MARK MITCHELL (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Starboard Value LP (“Starboard Value LP”), together with the other participants named herein, has made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying proxy card to be used to solicit votes for the election of a slate of director nominees at the 2011 annual meeting of shareholders of Regis Corporation, a Minnesota corporation. On October 5, 2011, Starboard Value LP issued the following press release: Starboard Files Definitive Proxy Materials and Delivers Letter to Shareholders of Regis Corporation States that the Regis Board's Recent and Reactionary Changes Do Not Go Far Enough Urges Shareholders to Support Real Change on the Regis Board by Voting FOR Starboard's Highly Qualified Nominees on the WHITE Proxy Card Today NEW YORK, Oct. 5, 2011 /PRNewswire/ Starboard Value LP (together with its affiliates, "Starboard"), one of the largest shareholders of Regis Corporation ("Regis" or the "Company") (NYSE: RGS), today announced that it has filed definitive proxy materials with the SEC in connection with the 2011 Annual Meeting and has delivered a letter to all Regis shareholders. Starboard is urging shareholders to elect at the Annual Meeting its three highly qualified nominees, James P. Fogarty, Jeffrey C. Smith and David P. Williams, in place of incumbent directors Susan S. Hoyt, Rolf F. Bjelland and Van Zandt Hawn, who collectively have an average tenure of over 21 years on the Regis Board and have presided over significant destruction of shareholder value. The full text of the letter follows: October 5, 2011 Dear Fellow Regis Shareholder: REAL CHANGE IS NEEDED NOW VOTE FOR STARBOARD'S HIGHLY-QUALIFIED, INDEPENDENT NOMINEES WHO ARE DETERMINED TO SIGNIFICANTLY IMPROVE SHAREHOLDER VALUE VOTE THE WHITEPROXY CARD TODAY TO SUPPORT OUR EFFORTS TO REBUILD SHAREHOLDER VALUE Starboard Value LP, together with its affiliates ("Starboard"), beneficially owns approximately 5.2% of the outstanding common stock of Regis Corporation ("Regis" or the "Company"), making us one of the Company's largest shareholders. We are seeking your support to elect independent, experienced and highly qualified nominees James P. Fogarty, Jeffrey C. Smith and David P. Williams to the Regis Board of Directors (the "Board") at the 2011 Annual Meeting (the "Annual Meeting"). Our nominees have valuable and relevant business and financial experience that will allow them to make informed decisions to improve shareholder value. Please support our efforts by signing, dating and returning your WHITE proxy card in the envelope provided. DO NOT BE INFLUENCED BY THE ILLUSION OF CHANGE THE BOARD'S RECENT AND REACTIONARY CHANGES DO NOT GO FAR ENOUGH The strategic initiatives and governance changes announced by the Company on October 3, 2011 were made in response to our calls for change and only after we publicly announced a competing slate of director candidates for the Annual Meeting. These reactionary changes do not go far enough to address the significant issues facing the Company and, in our opinion, are transparent attempts by the Company to win votes in the upcoming election contest. When the pressure is off, what will keep the Board from returning to its past practices of complacent oversight and weak governance? We believe the current Board has consistently failed to represent the best interests of Regis shareholders and is responsible for the significant deterioration in shareholder value. A reconstituted Board is vital to the Company's future success. You deserve directors who will be proactive and work tirelessly to enhance value, not ones who appear only committed to doing the bare minimum in the face of shareholder pressure and to win an election contest. THE CURRENT BOARD HAS OVERSEEN SIGNIFICANT DESTRUCTION OF SHAREHOLDER VALUE Under the direction of the current Board, Regis shareholders have suffered massive declines in shareholder value. Regis' stock price has consistently and materially underperformed its Peer Group and the broader equity markets. In fact, as shown in the table below, Regis has underperformed its Peer Group by (40.7)%, (81.5)% and (92.6)% over the past one-, three-, and five-year periods, respectively. Share Price Performance (1) 1 Year 3 Year 5 Year Russell 2000 Index % % % Specialty Retail Peer Group (1) % % % Regis Corp. -11.6
